Citation Nr: 0948550	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-32 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability of the left knee, claimed to have 
resulted from VA failing to timely and properly diagnosis 
(via MRI) the Veteran's left knee disability in July 2003.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1978 through 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of the left 
knee, claimed to have resulted from VA failing to timely and 
properly diagnosis (via MRI) the Veteran's left knee 
disability in July 2003.  In August 2009, the Veteran 
testified at a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge.  In October 2009, the Board 
requested a medical opinion from the Veterans Health 
Administration (VHA) in this matter.


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has an additional 
disability of the left knee which was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, including in not 
ordering an MRI of the knee; or that the Veteran has an 
additional disability of the left knee which was the result 
of an event not reasonably foreseeable occurring as a result 
of or by virtue of VA hospital care, medical or surgical 
treatment, or examination.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the left knee, claimed to have resulted from VA failing to 
timely and properly diagnosis (via MRI) the Veteran's left 
knee disability in July 2003, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should 
be presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court (Sup. Ct.) has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of a decision of the 
Board, a court shall take due account of the rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in January 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  This letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  The Board also notes that the RO sent the Veteran 
a letter in March 2006 informing her of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, she has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA and private treatment records.  The Veteran 
underwent a VA examination in May 2005, and in October 2009 
the Board requested a medical opinion from the VHA in this 
matter.  The Board finds that the VA examination in 2005 
determined the current severity of the Veteran's left knee 
disability, whereas the VHA opinion in 2009 addressed the 
matter of whether the Veteran has additional disability of 
the left knee allegedly due to from VA failing to timely and 
properly diagnosis (via MRI) her left knee disability.  The 
VHA opinion included a review of the claims folders and the 
history provided by the Veteran in the record.  Examination 
findings were reported, along with diagnoses/opinions, which 
were supported in the record.  Thus, the VHA opinion from 
2009 is adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 310-11 (2007).  In addition, it appears 
that all obtainable evidence identified by the Veteran 
relative to her claim has been obtained and associated with 
the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

An August 2002 VA x-ray of the left knee showed mild 
degenerative changes.  

A July 28, 2003 VA orthopedic surgery outpatient treatment 
record showed that the Veteran was seen for follow up 
primarily for left knee pain.  Objective examination showed a 
small effusion of the left knee, full range of motion , and 
that the left knee was stable on examination.  The lateral 
joint line was tender.  Films were noted to show lateral 
compartment degenerative joint disease, bilaterally.  The 
assessment was degenerative joint disease knees, lateral, and 
it was recommended that the appellant continue with Etodolac.  
The plan was that the Veteran was to be discharged from 
orthopedics and that she was not a surgical candidate.  On 
July 30, 2003, she was seen in the women's wellness clinic 
and requested a letter regarding her degenerative joint 
disease of the knees.  She reported that secondary to her 
flare of degenerative joint disease, she was unable to work 
out.  Examination of the extremities showed no edema.  The 
assessment was degenerative joint disease of the knees, and 
it was noted that she had been seen by orthopedics.  

Private treatment records from Peachtree Orthopedic Clinic 
showed that on a new patient visit on October 13, 2003, the 
Veteran reported a history of left knee pain for several 
years, with swelling.  She reported progressive pain and 
giving way recently, and she could not squat without 
discomfort.  Her pain was lateral and she stated she had had 
a significant fall because her knee gave way.  A left knee 
examination revealed some mild soft tissue swelling 
anterolaterally, and focal lateral joint line tenderness, a 
positive McMurray test, a negative Lachman and drawer test, 
and no varus or valgus laxity.  Three views of the knee were 
reviewed and were negative.  The impression was probable 
lateral meniscus tear, left knee, and an MRI was ordered.  
She was to avoid squatting and twisting until seen back with 
the results.  

Private treatment records from Peachtree Orthopedic Clinic 
further showed that the Veteran underwent an MRI in October 
2003 which revealed an oblique tear of the inferior surface 
of the posterior horn of the lateral meniscus, and a focal 
area of osteonecrosis in the posterolateral tibial plateau 
with intact cartilage.  A week later she was seen for a 
recheck of her left knee.  The impression was symptomatic 
lateral menicus tear, left knee.  She was offered an 
arthromeniscectomy, and understood that she had some 
osteonecrosis which could also cause pain that may not be 
improved with surgery.  She was to be seen again once the 
date and time were set.  On November 20, 2003, the Veteran 
complained of left knee pain and returned for a recheck of 
her knee.  She continued to have pain, and the MRI confirmed 
a lateral meniscus tear.  She indicated she wanted to proceed 
with surgery.  Examination of the left knee showed effusion 
with tenderness over the lateral joint line and a positive 
McMurray test, and symptomatic lateral meniscus tear, left 
knee.  On November 26, 2003, she underwent a surgical 
arthroscopy of her right knee.  Her medial compartment and 
patellofemral compartments were normal, and there was a large 
flap tear of the lateral which appeared old with some grade 2 
to 3 chondromalacia in the lateral tibial plateau.  A partial 
lateral meniscectomy of 50 percent was performed and a 
limited chondroplasty.  She was seen for follow up on 
December 2, 2003,and was found to be doing well, and had an 
excellent course one week status post left knee arthroscopy.  

In an October 2006 letter, Dr. M.P.B. of the Peachtree 
Orthopedic Clinic indicated that the Veteran underwent a 
surgical arthroscopy of her left knee in November 2003, and 
that she was found to have a lateral meniscus tear with 
chondromalacia in the lateral compartments.  It was noted 
that her tear appeared to be chronic, and that she had an 
uneventful recovery.  

In August 2009, the Veteran testified that in July 2003 she 
was seen at Atlanta VAMC for her left knee symptoms, 
including swelling, pain, and being unable to bend or get 
down on her knees.  She testified that the VA doctor told her 
she had a bad case of arthritis and gave her cortisone shots, 
and that only x-rays were taken.  She reported that in 
November 2003 she had knee surgery for a torn meniscus, and 
testified that she felt that she had a torn meniscus in her 
left knee at the time of her July 2003 VAMC appointment.  She 
claimed that after the July 2003 VAMC appointment, her knee 
was not getting any better and even got worse.  She reported 
that going downstairs her knee would give out and she knew 
something had to be wrong with her knee other than arthritis, 
so she went to a private facility (Peachtree Orthopedic 
Clinic), where an MRI was done, which showed a torn meniscus.  

In October 2009, the Board sought a VHA opinion in this 
matter.  In a November 2009 report, a VA physician indicated 
that it was standard orthopaedic medical treatment to not 
initially order an MRI without evidence of an acute injury or 
locking symptoms of the Veteran's knee.  The physician 
opined, after examining the records, that the failure to 
order the MRI more likely than not did not result in 
additional left knee disability or increase the severity of 
the left knee arthritis.  The VA physician noted that the 
later MRI and surgery were more likely than not due to 
progressive degenerative arthritis and degenerative mensical 
scars.  The physician further stated that not ordering an MRI 
was not careless or negligent, and that treatment was based 
on the Veteran's history and physical examination.  The 
physician indicated that a tear of a meniscus may not be due 
to an acute injury, but rather is "wear and tear" and is 
part of a degenerative arthritic picture.  The physician 
opined, after reviewing the Veteran's photographs and 
arthroscopic photograpsh from surgery, that this was more 
likely a degenerative type of tear.  The physician opined 
that the arthritic changes were more likely than not a 
natural progression of the degenerative arthritis and not 
secondary to an acute mensical tear.  Finally, the physician 
opined that the Veteran's disability was more likely than not 
due to the progression of arthritis and not due to failure to 
provide necessary testing or treatment at the VA facility. 

III. Analysis

Under 38 U.S.C.A. § 1151, disability compensation shall be 
awarded for a "qualifying additional disability" in the same 
manner as if the additional disability were service 
connected.  The additional disability qualifies for 
compensation if the disability is not the result of the 
Veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
provided under the laws administered by VA.  In order to 
constitute a qualifying additional disability, the proximate 
cause of the additional disability must have been (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
facility furnishing the care, treatment, or examination, or 
(2) an event not reasonably foreseeable.  These provisions of 
law apply to claims received by VA on or after October 1, 
1997. 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonable 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).

The Board notes for information and clarification that, for a 
period previous to October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 
(1996) (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination).  However, as noted above, the current 
version of 38 U.S.C.A. § 1151 requires that, for claims filed 
on or after October 1, 1997, the claimed additional 
disability must have been "caused by" VA hospital care, 
medical or surgical treatment, or examination, and further 
adds a "proximate cause" requirement that the claimed 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.

In this case, the Veteran filed her claim seeking benefits 
under 38 U.S.C.A. § 1151 in 2003.  Therefore, under the 
statute and the new regulation, her claim must be adjudicated 
under the current version of section 1151.  That is, even if 
there is an additional disability which is the result of VA 
care, the applicable legal standard precludes compensation if 
the evidence does not establish negligence or other fault on 
the part of VA, or of an event not reasonably foreseeable.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Veteran essentially claims that as a result of VA failing 
to timely and properly diagnosis (via MRI) her left knee 
disability in July 2003, she has an additional disability of 
the left knee.  She claims that the additional disability is 
that her left knee arthritis increased/worsened (from July 
through November 2003) due to a torn meniscus of the left 
knee that went undetected and untreated, and eventually 
required arthroscopic surgery in November 2003.  

After reviewing the record, the Board finds that the 
preponderance of the evidence of record is contrary to the 
Veteran's claim that she has an additional disability of the 
left knee resulting from VA failing to timely and properly 
diagnosis (via MRI) hers left knee disability in July 2003.  
In order to address the medical issues in this matter, an 
opinion was procured from a VHA physician, who reviewed the 
entire claims file.  In the VA opinion report dated in 
November 2009, the physician opined that VA's failure to 
order the MRI more likely than not did not result in 
additional left knee disability or increase the severity of 
the left knee arthritis and was not careless or negligent.  
The VA physician noted that treatment was based on the 
Veteran's history and physical examination, and that the 
Veteran's meniscus tear was more likely a degenerative type 
of tear.  The VA physician opined that the Veteran's 
disability was more likely than not due to the progression of 
arthritis and not due to failure to provide necessary testing 
or treatment at the VA facility.  

The Board acknowledges that the VA physician's opinion in 
November 2009 may not be totally clear, but the gist of the 
opinion is that after reviewing the record, the VA physician 
essentially found no fault on VA's part in not ordering an 
MRI for the Veteran.  A review of the record shows no 
competent medical evidence to the contrary.  The Board has 
carefully considered the statements and contentions of the 
Veteran, including her candid testimony in August 2009 before 
the undersigned, but finds that the weight of the competent 
medical evidence is contrary to those statements and 
contentions.  Where, as here, the Veteran's additional left 
knee disability (which she has described as her left knee 
arthritis increased/worsened from July through November 2003 
due to a torn meniscus of the left knee, that went undetected 
and untreated, and eventually required arthroscopic surgery 
in November 2003), is not shown by objective medical evidence 
to have been caused by the negligent or faulty failure to 
order an MRI, there is in essence no objective support within 
the record for the Veteran's contentions.  Although the 
Veteran is certainly capable of describing the history in 
this case as well as her increased knee symptoms from July 
through November 2003 and the resulting surgery, her 
statements cannot serve to address questions of causation 
between VA treatment and any claimed disabilities pursuant to 
the provisions of 38 U.S.C.A. § 1151, because those are 
medical questions beyond the purview of lay knowledge.  See 
Espiritu, supra; cf. Jandreau, supra.  The considered 
opinions of a layperson cannot reasonably approach the 
probity of, much less outweigh, the informed medical judgment 
of the November 2009 VA physician, as based on and supported 
by a medically informed review of the evidentiary record.  
The Board therefore finds that in this case the objective 
medical evidence, and the November 2009 VA opinion based 
thereon, outweigh the opinions, though sincere, of the 
Veteran.

Considering the record as a whole, the Board concludes that 
the competent and probative evidence preponderates against a 
finding that any additional left knee disability resulted 
from VA failing to timely and properly diagnosis (via MRI) 
the Veteran's left knee disability in July 2003.  
Accordingly, the Board concludes that benefits under 38 
U.S.C.A. § 1151 are not warranted.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.361(d)(1).  Because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the left 
knee, claimed to have resulted from VA failing to timely and 
properly diagnosis (via MRI) the Veteran's left knee 
disability in July 2003, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


